Order unanimously affirmed, with $20 costs and disbursements to the respondent. The affidavits submitted by the defendants, in opposition to the motion to change the venue to Westchester County and in support of the cross motion to remove the action to Essex County, fail to show that the defendants are residents of Essex County within the meaning and requirements of section 182 of the Civil Practice Act. Under the circumstances, since plaintiff is a resident of Westchester County, the removal of the action to that county was proper. Concur — Botein, P. J., M. M. Frank, Yalente, Stevens and Bastow, JJ.